Judgment of conviction of the County Court of Richmond county reversed upon the law, indictment dismissed, defendant discharged and direction for payment canceled. In our opinion, there was no evidence to justify a finding by the jury that the defendant’s failure to support his minor children was willful, but, on the contrary, the undisputed testimony is that during the period covered by the indictment the defendant was out of work and could not obtain employment and had no income. Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.